DLD-315                                                          NOT PRECEDENTIAL

                          UNITED STATES COURT OF APPEALS
                               FOR THE THIRD CIRCUIT
                                    ___________

                                       No. 17-2446
                                       ___________

                    In re: KARIN WOLF, in propria persona; D and G
                          (by mother and next friend Karin Wolf);
                        and on behalf of all others similarly situated,
                                                                Petitioner
                        ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 2-17-cv-02072)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   July 20, 2017
           Before: CHAGARES, VANASKIE, and KRAUSE, Circuit Judges

                             (Opinion filed: August 31, 2017)
                                        _________

                                         OPINION*
                                         _________
PER CURIAM

       Karin Wolf has filed a petition seeking a writ of mandamus directing the District

Court to act on an application to proceed in forma pauperis.1 For the reasons below, we

will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
 To the extent that Wolf seeks to bring the mandamus petition on behalf of any other
parties, she may not do so. A non-attorney may not represent other parties. See Osei-
       In March 2017, Wolf filed a complaint in the United States District Court for the

Southern District of New York. Because Wolf alleged that the claims arose in New

Jersey, that court transferred the matter to the United States District Court for the District

of New Jersey. The District Court in New Jersey has not yet acted on Wolf’s application

to proceed in forma pauperis.

       A writ of mandamus will issue only in extraordinary circumstances. See Sporck v.

Peil, 759 F.2d 312, 314 (3d Cir. 1985). As a precondition to the issuance of the writ, the

petitioner must establish that there is no alternative remedy or other adequate means to

obtain the desired relief, and the petitioner must demonstrate a clear and indisputable

right to the relief sought. Kerr v. U.S. Dist. Court, 426 U.S. 394, 403 (1976). As a

general rule, the manner in which a court disposes of cases on its docket is within its

discretion. See In re Fine Paper Antitrust Litig., 685 F.2d 810, 817 (3d Cir. 1982).

Nonetheless, mandamus may be warranted where a District Court’s delay is tantamount

to a failure to exercise jurisdiction. See Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). Wolf’s complaint was transferred to the District Court of New Jersey in March

2017. The time that has passed since then does not rise to the level of a failure to

exercise jurisdiction or an extraordinary circumstance. See id. (concluding that

mandamus relief was not warranted in habeas case where petitioner’s most recent filing

had been pending before the district court for about eight months).


Afriyie v. Med. Coll. of Pa., 937 F.2d 876, 882-83 (3d Cir. 1991) (non-lawyer parent
cannot represent interests of children).
                                             2
       Wolf also requests that we direct the District Court to issue summonses to the

defendants. Her request is premature. If the District Court grants Wolf’s application to

proceed in forma pauperis, it will then be required to screen the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B) before issuing any summonses.

       Finally, Wolf asks that we order the District Court to transfer the case back to the

District Court for the Southern District of New York. Wolf has the alternate remedy of

requesting that relief from the District Court for the District of New Jersey should her

complaint survive the initial screening process.2

       We are confident that the District Court will act on Wolf’s application to proceed

in forma pauperis in a timely manner. Accordingly, we will deny the mandamus petition

without prejudice to refiling if the District Court does not act within 120 days.




2
 To the extent that she asks us to direct Judge Arleo to recuse, we note that Wolf does
not have a clear and indisputable right to that relief based on the allegations in her
mandamus petition. See Kerr, 426 U.S. at 403.
                                              3